--------------------------------------------------------------------------------
























PURCHASE AND SALES AGREEMENT


BETWEEN


THE PURCHASER:
BELL COAST CAPITAL CORP. (“BCCC”)


AND


THE SELLERS:
U.S. ENERGY CORP. AND USECC, A JOINT VENTURE BETWEEN U.S. ENERGY CORP. AND
CRESTED CORP. (“the USE PARTIES”)




DECEMBER 8, 2004








        

--------------------------------------------------------------------------------

 


PURCHASE AND SALES AGREEMENT


This Purchase and Sales Agreement ("Agreement") is made and en-tered into on
this the 8th day of December, 2004, by and between the purchaser: Bell Coast
Capital Corp., a British Columbia corporation ("BCCC"), and the sellers: U.S.
Energy Corp., a Wyoming corporation (“USE”) and a joint venture between USE and
Crested Corp., a Colorado corporation (“Crested”), such joint venture referred
to as (“USECC”), the sellers hereinafter collectively referred to as the “USE
Parties”.


1.    Statement of Purpose. The USE Parties own or control through contract, a
block of unpatented mining claims (“Claims”) and a Wyoming State Lease (“Lease”)
in the Sheep Mountain and Crooks Gap Mining Districts, Fremont County, Wyoming,
as generally described in Exhibit A-1, which is incorporated by this reference.
Such properties interests are hereinafter collectively referred to as the
“Properties”. The Properties contain uranium deposits, shafts for underground
mining, head frames, open pits from previous mining operations, tunnels, roads,
buildings, equipment and utilities.


2.    Sale of Interests by the USE Parties. Subject to the terms and conditions
of this Agreement and for the consideration herein set forth, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the USE Parties hereby agree to sell, transfer and assign to BCCC
the right to purchase a 50% undivided interest in and to the Properties
described on Exhibit A-1, subject to the royalties and burdens or third party
interests described in Exhibit A-2.


3.    Purchase of Interests by BCC. Subject to the terms and conditions of this
Agreement and for the consideration herein set forth, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, BCCC agrees to purchase from the USE Parties a 50% undivided
interest in and to the Properties described on Exhibit A-1, subject to the
royalties and burdens or third party interests described in Exhibit A-2


4.    Purchase Price. BCCC agrees to purchase a 50% undivided interest in and to
the Properties described in Exhibit A-1 by paying the USE Parties the following
consideration in U.S. Dollars and issuing shares of BCCC common stock (all stock
issues will be subject to the antidilution provisions provided for in Exhibit B)
as follows:


(i)    October 29, 2004          $175,000        Paid $100,000 to the USE
Parties, which is
                 non-refundable and $75,000 paid into
              escrow, which is also non-refundable
              and was released to the USE Parties
              on December 3, 2004.
 
      November 29, 2004        $175,000                   To be paid into escrow
and to be released
                            to the USE Parties 5 days after TSX Venture
                            Exchange (“the Exchange”) approval of the
                            purchase by BCCC, provided however,


        

--------------------------------------------------------------------------------

 

                                              such approval by the Exhange shall
                            not exceed 6 months from the date of the
                            October 29, 2004 Letter Agreement.
 
        June 29, 2005            $500,000       and 1,000,000 common shares of
BCCC
                            stock subject to regulations of the Exchange.
 
        June 29, 2006            $800,000       and 750,000 common shares of
BCCC stock
                            subject to regulations of the Exchange.
 
        December 29, 2006        $800,000        and 750,000 common shares of
BCCC stock
                            subject to regulation of the Exchange.
 
        June 29, 2007            $800,000       and 750,000 common shares of
BCCC stock
                            subject to regulations of the Exchange.
                                             
                                   
        Total (Cash)            $4,050,000       (Shares) 4,000,000 common
shares of
                            BCCC stock subject to regulations of the
                            Exchange.


(ii)    The payment to the USE Parties by BCCC of $3 million in two $1.5 million
installments after the Ux price reported in Ux Weekly for the long term
indicator for U3O8 is at $30.00/lb for four (4) consecutive weeks (“Price
Benchmark”), then payment shall be as follows: 1) if the Price Benchmark occurs
during the first 18 months after the execution of the October 29, 2004 Letter
Agreement, then the first installment of $1.5 million payment shall be 6 months
from such date, but no sooner than 18 months after execution of the October 29,
2004 Letter Agreement and 2) if the Price Benchmark occurs after the first 18
months from the execution of the October 29, 2004 Letter Agreement, then the
first installment of $1.5 million shall be paid 6 months from the date such
Price Benchmark occurs. The second installment of $1.5 million shall be paid 6
months after the first installment. The obligation for such payments shall
survive closing and shall extend through the term of the Venture. If either
payment is not timely made, BCCC will forfeit any and all interest in the
Properties or the Venture.


(iii)    Within 3 months of the date of this Agreement, BCCC will make available
and commit $500,000 for an exploration and development program for the
Properties.


5.    Closing. The closing of the transaction contemplated by this Agreement
(the “Closing”) shall take place in Riverton, Wyoming on or before December 29,
2007. In consideration of and after the receipt of the full payments described
in paragraph 4: the USE Parties will convey to BCCC a 50% undivided interest in
the Properties; and BCCC and the USE Parties will form a joint venture as
described in paragraph 6.


        

--------------------------------------------------------------------------------

 


6.    Representation and Warranties of the USE Parties. The USE Parties
represent to BCCC that as of the date of this Agreement:



(a)   Each of the USE Parties that exist as corporate entities has been duly
organized, validly existing and is in good standing under the laws of the state
of incorporation and has the requisite power to own its respective interest in
the Properties.




(b)   Each of the USE Parties has all the requisite power, right and authority
to enter into this Agreement and to perform its obligations under this
Agreement, including the right to convey to BCCC the interest in the Properties
at Closing and the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby have been duly and validly authorized by
all necessary corporate action on the part of each of the USE Parties.




(c)   This Agreement when executed and delivered will be a valid and binding
agreement of each of the USE Parties, enforceable in accordance with its terms.




(d)   There are no actions, claims, investigations or proceedings, judicial or
otherwise, pending, or to the best of the knowledge of each of the USE Parties
threatened, against or relating to any one of the USE Parties which would affect
the USE Parties’ ability to convey the purchased interest in the Properties to
BCCC or otherwise affect the USE Parties’ ability to perform the terms of this
agreement.




(e)   The execution and delivery of this Agreement does not and the performance
of this Agreement by each of the USE Parties will not (i) conflict with or
violate the Articles of Incorporation or Bylaws of anyone of the USE Parties,
(ii) conflict with or violate any law, rule, regulation, order, judgment or
(iii) result in any breach or constitute a default (or an event which with
notice or lapse of time, or both would become a default) under, or give to
others any rights of termination, amendment, acceleration, cancellation, or
consent, or result in the creation of a lien or encumbrance on any of the
Properties, pursuant to any instrument or obligation to which USE Parties is a
party or by which USE Parties is bound.




(f)   (i) The State of Wyoming Mineral Lease constituting part of the Properties
is valid and in good standing; (ii) the USE Parties own or control the
Properties, (iii) that with respect to the Claims, (1) all acts of location have
been performed in accordance with all applicable federal and state laws and
local mining customs and (2) that sufficient annual assessment work has been
performed on each of the Claims and evidence of assessment work has been filed
as required by state and


        

--------------------------------------------------------------------------------

 


   federal law through August 31, 2004 for the last assessment year.



(g)   To the best of the USE Parties’ knowledge the unpatented mining claims
(the "Claims") and the State Lease constituting part of the Properties are free
and clear of all defects, liens or encumbrances except there are certain
royalties reserved to owners or former owners of the Claims and the State Lease.



(h)    The USE Parties have the right and ability to convey a 50% undivided
interest in an to the Properties as described in Exhibit A-1 as provided for
hereunder to BCCC free and clear of all claims, liens, security interests,
burdens and encumbrances of any nature and kind created by through or under the
USE Parties save and except as title to the Properties may be encumbered by the
royalties and burdens more particularly described in Exhibit A-2


(i)    any and all underlying agreements related to any portion of the
Properties are in good standing.


(j)    The USE Parties have not employed any broker for finder and has not
incurred any liabilities for any brokerage fees, commissions, or finder’s fees
in connection with the transactions contemplated by this Agreement for which
BCCC shall have any responsibilities whatsoever.


(k)    The USE Parties make no representations or warranties with respect to
title to the Properties and this agreement has been entered into on the
understanding that BCCC will commission the preparation of an independent title
opinion on the Properties and in this regard the USE Parties will make available
to BCCC’s Wyoming Counsel all of its title records. To the best of the USE
Parties’ knowledge, information and belief the information contained in Exhibit
A-1 with respect to the Properties is complete and correct.


(l)    Prior to executing this Agreement, the USE Parties made available to BCCC
and its agents and contractors certain information and data that the USE Parties
have in their control or possession relating to the Properties and the
liabilities attendant thereto, including but not limited to drilling,
exploration, mining and metallurgical test data, assays, title information, and
all information relating to possible environmental liabilities and to the best
of their respective knowledge, information and belief the data made available is
full and complete and the USE Parties are unaware of any material fact or
circumstances which have not been made available to BCCC which should be
disclosed or made available to BCCC in order to prevent the representations and
warranties in this agreement from being materially misleading.


        

--------------------------------------------------------------------------------

 




7.    Representation and Warranties of BCCC. BCCC represents to the USE Parties
that as of the date of this Agreement:



  (a) BCCC is a corporation duly incorporated and in good standing in the
Province of its incorporation and that it will form a wholly owned subsidiary
that will be qualified and registered to do business in the State of Wyoming
prior to the Closing Date for the purpose of holding its interest in the
Properties.




  (b) BCCC has all the requisite power, right and authority to enter into and to
perform its obligations under this Agreement and the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action on the part
of BCCC.




  (c) This Agreement when executed and delivered will be a valid and binding
agreement on BCCC, enforceable in accordance with its terms.




(d)   There are no actions, claims, investigations or proceedings, judicial or
otherwise, pending, or to the best of the knowledge of BCCC threatened, against
or relating to BCCC which would affect the BCCC’s ability to purchase on behalf
of a proposed Wyoming Subsidiary an interest in the Properties or otherwise
affect BCCC’s ability to perform the terms of this agreement.




(e)   The execution and delivery of this Agreement does not and the performance
of this Agreement by BCCC will not (i) conflict with or violate the Articles of
Incorporation or Bylaws of BCCC or (ii) conflict with or violate any law, rule,
regulation, order, or judgment.



(f)BCCC has not employed any broker for finder and has not incurred any
liabilities for any brokerage fees, commissions, or finder’s fees in connection
with the transactions contemplated by this Agreement for which the USE Parties
shall have any responsibilities whatsoever.


(g)Prior to executing this Agreement, BCCC and its agents and contractors have
conducted its due diligence and have had the opportunity to review certain
information and data that the USE Parties have in their control or possession
relating to the Properties and the liabilities attendant thereto, including but
not limited to drilling, exploration, mining and metallurgical test data,
assays, title information, and all information relating to possible
environmental liabilities and BCCC acknowledges that it will be required to
obtain an independent title report on the claims if additional comfort is
required on title which is not warranted by the USE Parties.


        

--------------------------------------------------------------------------------

 




 
8.    Standard of Knowledge. For a representation or warranty made to the USE
Parties or BCCC’s “knowledge” the term “knowledge” shall mean actual knowledge
on the part of the officers, employees and agents (including attorneys) of
either the USE Parties or BCCC, after all due inquiry, of the matter referred to
or of facts that would reasonably lead to the conclusions referred to.
 
 
9.    Indemnities. The USE Parties shall indemnify BCCC and its officers,
directors, agents and employees against any loss, cost, expense, damage or
liability (including attorney’s fees and other expenses incurred in defending
against litigation, either threatened or pending) arising out of or based upon
any material breach by USE Parties of any representation and warranty made by
USE Parties in this Agreement. BCCC shall indemnify USE Parties and its
officers, directors, agents and employees against any loss, cost, expense,
damage or liability (including attorney’s fees and other expenses incurred in
defending against litigation, either threatened or pending) arising out of or
based upon any material breach by BCCC of any representation and warranty made
by BCCC in this Agreement.
 
 
10.    Claims for Indemnification. If any claim or demand is asserted against
any Party (“Indemnified Party”) in respect of which the Indemnification Party
may be entitled to indemnification under the provisions of Section 9 written
notice of such claim or demand shall promptly be given to the Party
(“Indemnifying Party”) from whom indemnification may be sought. The Indemnifying
Party shall have the right, by notifying the Indemnified Party within 30 days
after its receipt of the notice of the claim or demand, to assume the entire
control of (subject to the right of the Indemnified Party to participate, at the
Indemnified Party’s choice, in) the defense, compromise, or settlement of the
matter, including, at the Indemnifying Party’s expense, employment of counsel or
business of the Indemnified Party caused by a failure by the Indemnifying Party
to defend, compromise, or settle a claim or demand in a reasonable and
expeditious manner, after the Indemnifying Party has given notice that it will
assume control of the defense, compromise, or settlement of the matter, shall be
included in the damages for which the Indemnifying Party shall be obligated to
indemnify the Indemnified Party.
 


11.    Joint Mining Venture. At the Closing, BCCC and the USE Parties will form
a joint mining venture (“Venture”) to be named hereafter, for a term of up to
thirty years, or such shorter time as the parties may agree upon in the Mining
Operating Agreement to be executed on or before June 29, 2005. At Closing when
BCCC receives title to the Properties, BCCC shall immediately contribute their
undivided 50% interest in the Properties to the Venture. At this same time, the
USE Parties will also contribute their remaining 50% undivided interest in the
Properties into the Venture. The Mining Operating Agreement will contain
dilution provisions substantially on the terms described in Exhibit C.


12.    Reclamation Responsibilities. Upon execution of this Agreement, both
parties hereto shall 1) equally assume all current (reclamation liabilities that
existed prior


        

--------------------------------------------------------------------------------

 


to the date of this Agreement) and future (reclamation liabilities that are
incurred on and after the date of this Agreement) reclamation liabilities
accrued on the Properties, except that the USE Parties shall be responsible for
the last $1.4 million of current $4 million reclamation liability (i.e. BCCC and
the USE Parties are equally responsible for the first $2.6 million of current
reclamation responsibilities on a 50% BCCC and 50% the USE Parties basis and the
USE Parties are responsible for 100% of the last $1.4 million of the $4 million
current reclamation responsibilities) and 2) equally assume all assessment,
maintenance and leasehold costs and fees and payments to be made on the
Properties. Provided however, if BCCC terminates the Agreement as provided for
in paragraph 19 prior to closing on December 29, 2007, BCCC’s current
(reclamation liabilities that existed prior to the date of this Agreement)
reclamation liabilities shall be extinguished.


13.    Exploration Projects. For each exploration project that is identified by
either party in the USE Parties’ library, which is approved by the USE Parties
and undertaken by the parties, BCCC will contribute the first $500,000
expenditure on each exploration project undertaken until BCCC has contributed
$10,000,000 toward the exploration projects. After BCCC has expended the first
$500,000 on each individual project, the balance of monies expended on the
project shall be split 50/50 between the parties. As an example, should
exploration project #1 entail expenditures of $600,000, BCCC shall be
responsible for $500,000 plus $50,000 (i.e. ½ of $100,000 spent over the
$500,000) and the USE Parties shall be responsible for the $50,000 balance.
After BCCC has funded up to twenty (20) exploration projects with $500,000 (i.e.
$10,000,000 in the aggregate) expended on each project, the USE Parties and BCCC
will be obligated to carry their respective 50% interest in such projects or
lose their 50% interest in the projects on a property by property basis as
provided in the Mining Venture Agreement.


14.    Ownership. The Venture when formed and the interest of both parties when
contributed to in the Venture, will be owned 50% by BCCC and 50% by the USE
Parties, which percentages shall be the initial Participating Interests of the
parties. The Venture will be managed by a Management Committee with equal
representation from each of BCCC and the USE Parties.


15.    Operator. The USE Parties will be the Operator of the Venture, reporting
to the Management Committee and may charge a minimum of cost plus 10% for its
services and materials excluding capital costs furnished to the Venture as
provided in the Mining Venture Agreement.


16.    Contributions and Distributions. Except as provided for in paragraph 13,
the parties shall contribute to the costs and expenses of the Venture and share
in the production of the Venture in proportion to their respective Participating
Interests, as they may from time to time then appear.


17.    Area of Mutual Interest. The area of mutual interest shall be the State
of Wyoming and any other properties identified in the Atlas Minerals and Western
Nuclear data bases, excluding however, (1) the Sweetwater Mill and USE Parties’
interest in the nearby “Green Mountain uranium properties” owned by Kennecott;
(2) a ten mile radius


        

--------------------------------------------------------------------------------

 


around the Shootering Canyon Mill; and (3) any properties brought by a present
or future joint venture partner on the Shootering Canyon Mill.


18.    Monetary Default. In the event BCCC fails to make the payments provided
for in paragraph 4 above when due, it shall be deemed to be in default and upon
30 days written notice of default by the USE Parties to BCCC and if such default
is not corrected, BCCC shall forfeit any and all its rights in the Properties
including any payments previously made to the USE Parties.


19.    Termination of this Agreement. This Agreement may be terminated at any
time prior to the Closing by:


(a)    By the mutual written consent of BCCC and the USE Parties; or



(b)   By BCCC by providing written notice to the USE Parties in accordance with
paragraph 24.



and upon the occurrence of such event BCCC will forfeit and lose any and all
interests it may have in the Properties.


20.    No Partnership. The parties intend that neither this Agreement nor the
Mining Operating Agreement contemplated hereunder shall create a partnership or
mining partnership between BCCC and the USE Parties. Rather their relationship
is one of covenants and the liability of the parties shall be several and not
joint or collective.


21.    BCCC's Initial Payment. BCCC has paid to the USE Parties on October 29,
2004, the non-refundable sum of $100,000 for and in consideration of the right
to enter into the October 29, 2004 Letter Agreement between BCCC and the USE
Parties. The $75,000 paid in the escrow on October 29, 2004, which is also
non-refundable after November 29, 2004 and shall be released to the USE Parties
on or before December 6, 2004. These payments are solely for the USE Parties
agreeing not to seek any other entities’ participation in the said Properties
for 30 days as provided for in the October 29, 2004 Letter Agreement. If all
payments are made and received on or before December 29, 2007 in accordance with
paragraph 4, then the USE Parties agree to credit the $100,000 and $75,000
payments against the $4.05 million obligation contained in paragraph 4 (d)(i).


22.    BCCC's Due Diligence. In accordance with the October 29, 2004 Letter
Agreement, BCCC had until and including November 29, 2004 to conduct a due
diligence investigation of the Properties. During this period, the USE Parties
made available to BCCC and its agents and contractors information and data that
the USE Parties had in their control or possession relating to the Properties
and the liabilities attendant thereto, including but not limited to drilling,
exploration, mining and metallurgical test data, assays, title information, and
all information relating to possible environmental liabilities. To the best of
the knowledge of the USE Parties, the information made available is full and
complete and no material information was


        

--------------------------------------------------------------------------------

 


withheld from BCCC when the data was made available.


23.    BCCC Board Approval. BCCC represents that it has received approval from
its Board of Directors prior to the execution of this Agreement. BCCC shall
provide USE Parties with a copy of such resolution.


24.    USE and Crested Board Approvals. The USE Parties represent that they have
received approval from their respective Board of Directors prior to the
execution of this Agreement. The USE Parties shall provide BCCC with a copy of
such resolution(s).


25.    Confidentiality and No Public Announcements. During the term of this
Agreement, the parties agree to keep the terms and conditions of this Agreement
confidential and shall make no public announcement concerning this Agreement or
operations under this Agreement without the written consent of the other party,
which consent shall not be unreasonably withheld, except as may be required by
the SEC or the Exchange. BCCC further agrees that its employees, agents and
contractors shall maintain the confidentiality of any and all such information
provided to BCCC during the due diligence period designated by the USE Parties
as being confidential. Provided, however, that either party may disclose any
such information to its parent or its subsidiaries or affiliates, and either
party may make such disclosure to other entities with whom negotiations are
being made in good faith for the mortgage, pledge, financing, sale or assignment
of the rights and interests of the disclosing party hereunder. The terms and
conditions of this Agreement shall otherwise not be disclosed except as mutually
agreed by the parties, the consent of either party not to be unreasonably
withheld, or unless the disclosing party is so required by U.S. or Canadian
federal or provincial laws, rules, regulations, or orders. Upon such disclosure
and, if possible, before disclosure, the disclosing party shall notify the other
party of the disclosure.


26.    Notice. Any notice, consent, authorization or other communication to be
given hereunder shall be in writing and shall be deemed duly given and received
when delivered personally, when transmitted by fax, three days after being
mailed by first class mail, or one day after being sent by a nationally
recognized overnight delivery service, charges and postage prepaid, properly
addressed to the party to receive such notice, at the following address or fax
number for such party (or at such other address or fax number as shall hereafter
be specified by such party by like notice):


(a)       If to the USE Parties


Keith G. Larsen,
President and Director
877 North 8th West
Riverton, WY 82501
Phone:  (307) 856-9271
Fax:      (307) 857-3050
E-Mail: keith@usnrg.com


        

--------------------------------------------------------------------------------

 


(b)       If to BCCC


Rahoul Sharan,
President
#525 - 999 West Hastings Street
Vancouver, BC
CANADA V6C 2W2
Phone:  (604) 869-1810
Fax:     (604) 869-1817
E-Mail: rahoul@axion.net


27.    Miscellaneous.


(a)    This Agreement shall constitute the whole agreement and understanding
between BCCC and the USE Parties as to the subject matter of this Agreement and
supersedes any other prior agreements or understandings whether written or oral
between BCCC and the USE Parties.


(b)    This Agreement may be modified only by an agreement in writing signed by
the party against whom enforcement of any waiver, change, modification,
extension or discharge is sought.


(c)    The waiver by either BCCC or the USE Parties of a breach of any provision
of this Agreement by the other shall neither operate as nor be construed as a
waiver of any subsequent breach.


(d)    In the event that any condition or other provision of this Agreement is
held to be invalid or void by any court of competent jurisdiction, the same
shall be deemed severable from the remainder of this Agreement and shall in no
way affect any other covenant or condition. If such condition, covenant or other
provision shall be deemed invalid due to its scope or breadth, such provision
shall be deemed valid to the extent of the scope or breadth permitted by law.


(e)    This Agreement may be executed in a number of identical counterparts,
each of which for all purposes is to be deemed an original, and all of which
constitute, collectively, one agreement.


(f)    This Agreement shall be interpreted in accordance with the laws of the
State of Wyoming.


(g)    The terms and provisions hereof shall inure to the benefit of and shall
be binding upon the permitted successors and assigns of the parties.





        

--------------------------------------------------------------------------------

 


(h)    In the event either party to this Agreement shall be required to
institute any suit or legal action to enforce any of the provisions of this
Agreement, then the prevailing party shall be allowed, in addition to such
relief as awarded by the court, reasonable attorney's fees and court costs in
prosecuting that action.


(i)    Except for the non-refundable payment due on October 29th, 2004, which
amount has now been paid, this agreement is subject to filing with the TSX
Venture Exchange and BCCC receiving confirmation that it has been accepted for
filing on or before April 29, 2005.


Executed to be effective on the 8th day of December, 2004.


BELL COAST CAPITAL CORP.




By     /s/ Rahoul Sharan            


Its     President                


U.S. ENERGY CORP.




By     /s/ Keith G. Larsen            


Its     President                




U.S. ENERGY CORP. and CRESTED CORP. dba as USECC, a JOINT VENTURE


U.S. ENERGY CORP.




By     /s/ Keith G. Larsen            


Its     President                




CRESTED CORP.




By     /s/ Harold F. Herron            


Its     President                




       

--------------------------------------------------------------------------------

 
